SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT (NO. 33-48783) UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 37 and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 38 VANGUARD FLORIDA TAX-FREE FUNDS (Exact Name of Registrant as Specified in Declaration of Trust) P.O. Box 2600, Valley Forge, PA 19482 (Address of Principal Executive Office) Registrants Telephone Number (610) 669-1000 Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [X] on March 28, 2013, pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Vanguard Florida Focused Long-Term Tax-Exempt Fund Supplement to the Prospectus and Summary Prospectus Proposed Reorganization of Vanguard Florida Focused Long-Term Tax-Exempt Fund into Vanguard Long-Term Tax-Exempt Fund The board of trustees of Vanguard Florida Tax-Free Funds (the Trust) has approved an agreement and plan of reorganization (the Agreement) to reorganize Vanguard Florida Focused Long-Term Tax-Exempt Fund (the Florida Fund), a series of the Trust, into Vanguard Long-Term Tax-Exempt Fund, a series of Vanguard Municipal Bond Funds. The proposed reorganization is a response to changes in Floridas tax laws. In 2007, Florida eliminated its tax on intangible property, such as investments, so residents no longer receive additional state tax benefits from investing solely in Florida municipal bonds. The proposed reorganization offers shareholders of the Florida Fund an opportunity to merge into a larger, more diversified fund that also seeks to provide current income that is exempt from federal income taxes. The Agreement requires approval by shareholders of the Florida Fund and will be submitted for their consideration at a meeting to be held on or about July 22, 2013. If shareholders approve the Agreement, and if certain conditions required by the Agreement are satisfied, then the reorganization is expected to occur shortly thereafter. Under the Agreement, shareholders of the Florida Fund will receive Investor Shares or Admiral Shares, as appropriate, of the Long-Term Tax-Exempt Fund in exchange for their shares of the Florida Fund, and the Florida Fund will cease operations. It is anticipated that the reorganization will qualify as a tax-free reorganization for federal income tax purposes. Prior to the shareholder meeting, a combined proxy statement/prospectus will be issued to shareholders of the Florida Fund soliciting their approval of the reorganization. The combined proxy statement/prospectus will describe the reorganization, provide a description of the Long-Term Tax-Exempt Fund, and include a comparison of the Funds. Closed to New Accounts Effective immediately, the Florida Fund is closed to new accounts, and it will stop accepting purchase requests from existing accounts shortly before the reorganization is scheduled to occur. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 18 032013 Vanguard Florida Focused Long-Term Tax-Exempt Fund Prospectus March 28, 2013 Investor Shares & Admiral Shares Vanguard Florida Focused Long-Term Tax-Exempt Fund Investor Shares (VFLTX) Vanguard Florida Focused Long-Term Tax-Exempt Fund Admiral Shares (VFLRX) This prospectus contains financial data for the Fund through the fiscal year ended November 30, 2012. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Contents Fund Summary 1 Investing With Vanguard 25 Investing in Tax-Exempt Funds 7 Purchasing Shares 25 More on the Fund 8 Converting Shares 29 The Fund and Vanguard 17 Redeeming Shares 30 Investment Advisor 17 Exchanging Shares 33 Dividends, Capital Gains, and Taxes 19 Frequent-Trading Limitations 33 Share Price 21 Other Rules You Should Know 35 Financial Highlights 22 Fund and Account Updates 40 Contacting Vanguard 42 Additional Information 43 Glossary of Investment Terms 44 Fund Summary Investment Objective The Fund seeks to provide current income that is exempt from federal income taxes. It is also expected that the Fund‘s shares will be exempt from Florida taxes, if any. The Fund is intended for Florida residents only. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Investor Shares or Admiral Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Investor Shares Admiral Shares Sales Charge (Load) Imposed on Purchases None None Purchase Fee None None Sales Charge (Load) Imposed on Reinvested Dividends None None Redemption Fee None None Account Service Fee (for fund account balances below $10,000) $20/year $20/year Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Investor Shares Admiral Shares Management Expenses 0.17 % 0.10 % 12b-1 Distribution Fee None None Other Expenses 0.03 % 0.02 % Total Annual Fund Operating Expenses 0.20 % 0.12 % 1 Examples The following examples are intended to help you compare the cost of investing in the Fund’s Investor Shares or Admiral Shares with the cost of investing in other mutual funds. They illustrate the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Fund’s shares. These examples assume that the Shares provide a return of 5% a year and that total annual fund operating expenses remain as stated in the preceding table. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Investor Shares $20 $64 $113 $255 Admiral Shares $12 $39 $68 $154 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in more taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the previous expense examples, reduce the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 16%. Primary Investment Strategies The Fund invests primarily in high-quality municipal bonds issued by state and local governments and regional governmental authorities. Under normal circumstances, at least 80% of the Fund’s assets will be invested in securities whose income is exempt from federal and Florida taxes, if any. Although the Fund has no limitations on the maturities of individual securities, its dollar-weighted average maturity is expected to be between 10 and 25 years. The Fund invests a majority of its assets in municipal bonds of Florida issuers but may invest up to 50% in non-Florida municipal bonds. 2 Primary Risks An investment in the Fund could lose money over short or even long periods. You should expect the Fund’s share price and total return to fluctuate within a wide range, like the fluctuations of the overall bond market. The Fund is subject to the following risks, which could affect the Fund’s performance : • State-specific risk , which is the chance that developments in Florida will adversely affect the securities held by the Fund. Because the Fund invests at least 50% of its assets in securities issued by Florida and its municipalities, it is more vulnerable to unfavorable developments in Florida than are funds that do not focus their investments in a particular state. Unfavorable developments in any economic sector may have far- reaching ramifications on the overall Florida municipal market. • Interest rate risk, which is the chance that bond prices overall will decline because of rising interest rates. Interest rate risk should be high for the Fund because it invests primarily in long-term bonds, whose prices are much more sensitive to interest rate changes than are the prices of short-term bonds. • Call risk , which is the chance that during periods of falling interest rates, issuers of callable bonds may call (redeem) securities with higher coupons or interest rates before their maturity dates. The Fund would then lose any price appreciation above the bond’s call price and would be forced to reinvest the unanticipated proceeds at lower interest rates, resulting in a decline in the Fund’s income. Call risk is generally high for long-term bond funds. • Credit risk, which is the chance that a bond issuer will fail to pay interest and principal in a timely manner, or that negative perceptions of the issuer’s ability to make such payments will cause the price of that bond to decline. Credit risk should be low for the Fund because it invests primarily in bonds that are considered to be of high quality. • Income risk , which is the chance that the Fund’s income will decline because of falling interest rates. Income risk is generally low for long-term bond funds. • Liquidity risk , which is the chance that the Fund may not be able to sell a security in a timely manner at a desired price. Liquidity risk is generally high for long-term bond funds. • Manager risk , which is the chance that poor security selection will cause the Fund to underperform relevant benchmarks or other funds with a similar investment objective. • Nondiversification risk , which is the chance that the Fund’s performance may be hurt disproportionately by the poor performance of relatively few securities. The Fund is considered nondiversified, which means that it may invest a greater percentage of its assets in the securities of particular issuers as compared with other mutual funds. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. 3 Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Fund. The bar chart shows how the performance of the Fund‘s Investor Shares has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns of the share classes presented compare with those of a relevant market index, which has investment characteristics similar to those of the Fund . Keep in mind that the Fund’s past performance (before and after taxes) does not indicate how the Fund will perform in the future. Updated performance information is available on our website at vanguard.com/performance or by calling Vanguard toll-free at 800-662-7447. During the periods shown in the bar chart, the highest return for a calendar quarter was 7.25% (quarter ended September 30, 2009), and the lowest return for a quarter was –4.55% (quarter ended December 31, 2010). Average Annual Total Returns for Periods Ended December 31, 2012 1 Year 5 Years 10 Years Vanguard Florida Focused Long-Term Tax-Exempt Fund Investor Shares Return Before Taxes 7.61 % 5.69 % 4.86 % Return After Taxes on Distributions 7.58 5.68 4.81 Return After Taxes on Distributions and Sale of Fund Shares 6.33 5.48 4.76 Vanguard Florida Focused Long-Term Tax-Exempt Fund Admiral Shares Return Before Taxes 7.70 % 5.77 % 4.94 % Barclays Municipal Bond Index (reflects no deduction for fees, expenses, or taxes) 6.78 % 5.91 % 5.10 % 4 Actual after-tax returns depend on your tax situation and may differ from those shown in the preceding table. When after-tax returns are calculated, it is assumed that the shareholder was in the highest individual federal marginal income tax bracket at the time of each distribution of income or capital gains or upon redemption. State and local income taxes are not reflected in the calculations. Please note that after-tax returns are shown only for the Investor Shares and may differ for each share class. After-tax returns are not relevant for a shareholder who holds fund shares in a tax-deferred account, such as an individual retirement account or a 401(k) plan. Also, figures captioned Return After Taxes on Distributions and Sale of Fund Shares will be higher than other figures for the same period if a capital loss occurs upon redemption and results in an assumed tax deduction for the shareholder. Investment Advisor The Vanguard Group, Inc. Portfolio Manager Marlin G. Brown, Portfolio Manager. He has managed the Fund since 2011. Purchase and Sale of Fund Shares You may purchase or redeem shares online through our website ( vanguard.com) , by mail (The Vanguard Group, P.O. Box 1110, Valley Forge, PA 19482-1110), or by telephone (800-662-2739). The following table provides the Funds minimum initial and subsequent investment requirements. Account Minimums Investor Shares Admiral Shares To open and maintain an account $3,000 $50,000 To add to an existing account Generally $100 (other than Generally $100 (other than by Automatic Investment by Automatic Investment Plan, which has no Plan, which has no established minimum) established minimum) 5 Tax Information The Funds distributions may be taxable as ordinary income or capital gain. A majority of the income dividends that you receive from the Fund are expected to be exempt from federal and state income taxes. However, a portion of the Funds distributions may be subject to federal income tax. Dividend and capital gains distributions that you receive may also be subject to state and local income taxes and the federal alternative minimum tax. Payments to Financial Intermediaries The Fund and its investment advisor do not pay financial intermediaries for sales of Fund shares. 6 Investing in Tax-Exempt Funds Taxable Versus Tax-Exempt Funds Tax-exempt funds provide income that is exempt from federal taxes and, in the case of state tax-exempt funds, from state taxes as well. The Fund described in this prospectus is not for everyone; it is intended for residents of the State of Florida only, and is best suited for income-oriented investor s i n a high tax bracket . Yields on tax-exempt bonds are typically lower than those on taxable bonds, so investing in a tax-exempt fund makes sense only if you stand to save more in taxes than you would earn as additional income while invested in a taxable fund. To determine whether a state tax-exempt fundsuch as Vanguard Florida Focused Long-Term Tax-Exempt Fundmakes sense for you, compute the tax-exempt funds taxable - equivalent yield . This figure enables you to take taxes into account when comparing your potential return on a tax-exempt fund with the potential return on a taxable fund. To compute the taxable
